DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for the housing recited in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smelkov (ОЦЕНКА ВРЕМЕНИ ВОССТАНОВЛЕНИЯ ТЕЛЕВИЗИОННОЙ КАМЕРЫ НА ПЗС-МАТРИЦЕ ПОСЛЕ ВОЗДЕЙСТВИЯ СВЕТОВОЙ ПЕРЕГРУЗКИ).  Smelkov teaches an apparatus comprising: a camera (television camera, page 2, paragraph 4) having an associated field of view; a light shield shutter comprising: a light source (leds, page 2, paragraph 1); and a light pipe (lens, page 2, pargraph 3) to direct light provided by the light source to form a light barrier to prevent the camera from acquiring an image .
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichihara (U.S. Publication No. 2014/0375837).  Ichihara teaches a camera 100 to provide image data representing images acquired by the camera; a processor (CCPU) to process the image data; a light shield shutter 103 for the camera; a physical switch (release switch, para 47); and a circuit to operate the light shield shutter based on a state of the physical switch (paragraph 47).  
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (U.S. Publication No. 2015/0009396).  Ichihara teaches a camera 10 to provide image data representing images acquired by the camera; a processor (16) to process the image data; a light shield shutter 19 for the camera; a physical switch 42; and a circuit 20 to operate the light shield shutter based on a state of the physical switch (paragraphs 23, 47).  Regarding claim 12, the circuit 20 operates the light shield shutter independently of the processor 16. See fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smelkov (ОЦЕНКА ВРЕМЕНИ ВОССТАНОВЛЕНИЯ ТЕЛЕВИЗИОННОЙ КАМЕРЫ НА ПЗС-МАТРИЦЕ ПОСЛЕ ВОЗДЕЙСТВИЯ СВЕТОВОЙ ПЕРЕГРУЗКИ).  Smelkov teaches individual componenets arranged together for the purpose of the experiment.   Smelkov teaches the salient features of the claimed invention except for wherein the LED, the controller and the camera are mounted to the PCB.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the LED, the controller and the camera mounted to the PCB, for the purpose of integration as a kit.  The applicant should note that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claims 6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smelkov in view of Tokutomi (U.S. Patent No. 4313657).  Smelkov teaches the salient features of the claimed invention except for wherein the controller turns on the light source in response to a state of a mechanical switch.  Tokutomi teaches col. 1, lines 43-60 that mechanical switches and electronic switches are known equivelants.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize mechanical switches in Smelkov for the purpose of using readily available materials.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikihow (How to Blind a Surveillance Camera).  Wikihow teaches in method 3 that it was known to mount a shuttering element on the lens of a camera.  Wikihow also teaches in method 1, element 1 that it was known to shine a powerful LED directly into the camera lens.  One of ordinary skill in the art, reading method 1 and then 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Jager (U.S. Patent No. 4276650) teaches mechanical and electronic switches are equivalent. Zhang (U.S. Publication No. 2018/0359403) and Bunker (U.S. Publication No. 2019/0166300) both teach that it was known to blind cameras with light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852